*The previous Office Action mailed on 08/23/2022 is withdrawn and a corrected Office Action is issued herein*
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are amended. Claim 7 is newly added. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 2012/0263989 A1).
Regarding claims 1 & 7, Byun teaches a rack type power source device comprising:		a plurality of battery packs (10) (Fig. 1; [0023]);							a rack (105) to house the plurality of battery packs being arranged (Fig. 1; [0023]); and		a plurality of connector plate (140), separately provided from the rack and fixed to the rack, each connector plate being provided with a plurality of connectors (141/142) designed to be electrically connected to terminals of the corresponding one of the plurality of battery packs, wherein each of the plurality of connector plate comprises a side wall that constitutes a part of a first side wall of the rack and a connector mount wall disposed at an inner position in the rack so as to form a depth difference from the side wall, the connector mount wall being provided with the plurality of connectors arranged corresponding to one of the plurality of the battery pack housed in the rack (see annotated fig. 5 below; [0077]-[0083]).

    PNG
    media_image1.png
    653
    675
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wei, does not fairly teach or suggest the rack type power device of claim 1 having the limitations of claims 2, 4 & 6. Specifically, Wei is silent as to the connector being mounted in such a way that a position of each of the connectors being adjustable along a surface of the connector mount wall (claim 2); the connector mount wall having an opening through which the duct space communicates with a cooling medium channel between the battery packs (claim 4); and each of the battery packs being shaped into a rectangle in a plan view and having a cutout in one corner of the rectangle to avoid interference with the connector mount wall and an intermediate wall disposed so as to form the depth difference (claim 6).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to instant claim 1 has prompted a new ground of rejection in view of Byun as noted above. As instantly claimed, claim 1 is found to be anticipated by the teachings of Byun.				Thus, in view of the foregoing, claims 1 & 7 stand rejected and claims 2-6 are objected to as being dependent on a rejected base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727